Citation Nr: 9909935	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  98-02 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from September 1973 to 
September 1977, with a period of training in April 1978.

The veteran filed a claim in November 1996 for service 
connection for a back disability.  This appeal arises from 
the February 1997 rating decision from the Winston-Salem, 
North Carolina Regional Office (RO) that denied the veteran's 
claim for service connection for low back pain.  A Notice of 
Disagreement was filed in April 1997 and a Statement of the 
Case was issued in April 1997.  A substantive appeal was 
filed in February 1998 with no hearing requested.


FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
veteran's current low back disability to his military 
service.

2.  The veteran's claim of entitlement to service connection 
for a low back disability is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On a service enlistment examination in September 1975, no 
history of back pain was reported.  On examination, the 
veteran's spine was clinically evaluated as normal.

In July 1976, the veteran was seen with complaints of left 
leg cramps.  The impression was lumbosacral strain.  

On a separation examination in August 1977, the veteran's 
spine was clinically evaluated as normal.

In April 1978, while on active duty, the veteran was injured 
in a basketball game.  Another player fell on top of him.  
The impression was acute low back sprain.  

The next day in April 1978, the veteran reported that he 
still had low back pain about the lumbar and sacral area.  He 
compared it to a previous muscle strain of the back one year 
ago.  The impression was trauma muscle strain to muscles of 
sacral and lower lumbar region of the trunk.  

Later in April 1978, the veteran complained of low back pain.  
The examination was negative.  The assessment was 
questionable low back pain.  

In November 1996, the veteran filed a claim for service 
connection for a back disability.

A VA outpatient record from October 1996 shows the veteran 
complained of low back ache, off and on for a few years.  The 
impressions were obese and lumbago.

By rating action of February 1997, service connection for low 
back pain was denied.  The current appeal to the Board arises 
from this denial.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated while performing active duty for 
training or injury incurred or aggravated while performing 
inactive duty training.  38 U.S.C.A. § 101(24), 106, 1110, 
1131 (West 1991).

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well- grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Alternatively, under 38 C.F.R. § 3.303(b) (1998), service 
connection may be awarded for a "chronic" condition when: (1) 
a chronic disease manifests itself and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

The veteran is claiming that he currently has a low back 
disability that was incurred during service.  The evidence in 
this case reveals that the first postservice evidence of a 
low back disability was many years postservice.  This 
evidence is contained in a VA treatment record from October 
1996 which shows an impression of lumbago.  At that time, the 
veteran gave a history of low back ache off and on for 
several years.  

While the service medical records show the veteran was 
treated for low back pain, the veteran has submitted no 
competent medical evidence to establish a nexus between any 
current low back disability and his service.  The only 
evidence that would support the veteran's claim is found in 
his statements and testimony; however, lay evidence is 
inadequate to establish a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran having failed 
to present evidence of a plausible claim for entitlement to 
service connection for a low back disability, that claim must 
be denied.


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for a low back disability is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

